      Case 3:20-cv-05356-BHS Document 87 Filed 09/21/21 Page 1 of 1




   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                                AT TACOMA




REBECCA FAUST,                                     JUDGMENT IN A CIVIL CASE

                      Plaintiff,                   CASE NO. 3:20-cv-05356-BHS
       v.

JAY INSLEE,

                      Defendant.



    Jury Verdict. This action came before the Court for a trial by jury. The issues have been
    tried and the jury has rendered its verdict.

    Decision by Court. This action came to consideration before the Court. The issues have
    been considered and a decision has been rendered.

    The Court does hereby find and ORDER as follows:

    This matter is DISMISSED.

    Dated this 21st day of September 2021.

                                             Ravi Subramanian
                                             Clerk

                                             s/Ann Duke
                                             Deputy Clerk
